 

MASTER Software DEVELOPMENT AGREEMENT

 

This Master Development Agreement, is made as of this 6th day of February, 2017
(the “Effective Date”), by and between, M/s Blue Star Foods(hereinafter referred
as “Customer”), existing under the laws of United States of America,and having
its registered office at 3000 NW 109th Avenue Miami, FL. 33172 USA. and Claritus
Management Consulting Pvt. Ltd. a Company incorporated under the Indian
Companies Act, 1956, having its registered office at B-18, Lajpat Nagar-III, New
Delhi-110024, with its principal place of business at A-27C, 2nd Floor, Sector
16, Noida, U.P., India (“Developer”).

 

1. DEFINITIONS

 

  1.1. “Deliverables” means the software, Programmer Documentation (as defined
below), modifications, documentation, and/or other deliverables to be produced
by the Developer and delivered to Customer as listed in the applicable Statement
of Work and are not subject to a separate license agreement.         1.2.
“Statement of Work” (“SOW”) shall mean a written document specifying the
Services, applicable fees and other terms, if any applicable to the Services.  
      1.3. “Intellectual Property Rights” means any patent, copyright,
trademark, trade secret, trade dress, mask work, moral right, right of
attribution or integrity or other intellectual property or proprietary right
arising under the laws of any jurisdiction (including, without limitation, all
claims and causes of action for infringement, misappropriation or violation
thereof and all rights in any registrations and renewals).         1.4.
“Services” means the consultation, software programming and/or other services to
be performed by the Developer for the Customer pursuant to this Agreement and in
accordance to the details set out in the SOW.         1.5. “Licensed Materials”
means a description of any pre-existing original software, or other works of
authorship which are owned by the developer and are agreeing not to be included
in the deliverables constituting works for hire of Customer and are required or
contemplated to be used with the Deliverables.

 

2. SCOPE OF SERVICES

 

From time to time, the Parties shall enter into Statements of Work in the format
set forth in Exhibit A (Form of Statement of Work) in respect of services to be
provided by the Developer to the Customer pursuant to this Agreement (the
“Services”). Each such Statement of Work shall incorporate, and be subject to,
the terms and conditions of this Agreement. As of the applicable Service
Commencement Date and during the remainder of the term of the applicable
Statement of Work, Developer shall provide the Services described in such SOW
Customer, subject to (i) the Dependencies as listed in Exhibit ___and (ii) to
the performance by Customer of its obligations under this Agreement.

 



   

 

 

3. CHANGES, PAYMENT, AND TAXES

 

  3.1. Fees for Services - The parties agree that Deliverables and/or Services
may be provided on either a fixed price (“Fixed Price”) or a time and materials
(“T&M”) basis as specified in the applicable SOW.         3.2. Incidental
Expenses and Material - Customer shall reimburse Developer for actual and
reasonable material(s) and out-of-pocket expenses incurred in conjunction with
the provision of Deliverables and/or Services, provided such expenses are
pre-approved by the Customer.         3.3. Invoicing and Payment - Developer
shall invoice Customer for all fees and charges accrued and all reimbursable
expenses incurred upon acceptance of the applicable Deliverables and/or Services
in accordance with this Agreement, and Customer shall promptly pay the invoiced
amount within Seven (7) days from the date of receipt of such invoice(s).      
  3.4. Changes to Scope - The scope of Services may only be modified if the
Developer specifically consents to the change, scheduling, and additional
charges, if any, in writing. All modifications to a specific SOW shall be in
writing specifying the necessary changes to the SOW, the expected completion
dates and the cost (“Change Order”).         3.5. Taxes - The fee, charges and
amounts do not include shipping charges, sales, use, value added, excise,
withholding, property or any other taxes or duties assessed in connection with
this Agreement. If the Developer is required to pay any state or local taxes
based on the Services provided under this Agreement, the taxes will be billed to
and paid by the Customer. A customer is not responsible for taxes based on the
Developer’s income.         3.6. Acceptance - Deliverables shall be deemed
accepted by Customer upon completion of the following acceptance test: (a)
Developer shall make the Deliverable available to Customer for testing and
notify Customer in writing or via email that the Deliverable is ready for
acceptance (a “Ready For Testing Notice”); (b) upon receipt of such notice,
Customer shall promptly perform functional testing of the Deliverable; (c)
Customer shall within fifteen (15) days either advise Developer that the
Deliverable is accepted (an “Acceptance Notice”) or deliver to Developer a
written statement of the specific respects in which the Deliverable does not
conform to the specifications set forth in the Statement of Work or is otherwise
not acceptable (a “Non-Compliance Notice”); (d) upon receipt of a Non-Compliance
Notice, Developer shall, at no further cost to the Customer, promptly correct
the Deliverable so that it meets such specifications and is otherwise acceptable
to Customer, and upon such correction, Developer shall provide another Ready For
Testing Notice to Customer; and (e) upon receipt of such notice, Customer shall
again perform the acceptance testing. The foregoing procedure shall be repeated
until Customer accepts the Deliverable or termination of this Agreement.

 



   

 

 

4. TERM AND TERMINATION

 

  4.1. Term - This Agreement shall commence on the Effective Date and continue
until 30 days after the project goes live from the Effective Date and (ii)
expiration or termination of the last remaining SOW in effect under such
Agreement, unless the Agreement is terminated earlier pursuant to its terms
(“Term”).         4.2. Termination for Breach - If either party is in material
breach, the other party shall so notify the breaching party in writing,
specifying the nature of the breach. The breaching party shall have thirty (30)
days from receipt of such notice to correct the breach. If the breach is not
cured within that time period, the other party may terminate this Agreement by
providing the breaching party with written notice of termination.         4.3.
Other Termination - Either party may terminate this Agreement immediately upon
the occurrence of any of the following events with respect to the other party:
(a) a receiver is appointed for such party or its material assets; (b) such
party becomes insolvent, generally unable to pay its debts as they become due,
makes an assignment for the benefit of its creditors or seeks relief under any
bankruptcy, insolvency or debtor’s relief law; (c) if proceedings are commenced
against the other party under any bankruptcy, insolvency or debtor’s relief law,
and such proceedings have not been vacated or set aside within 60 days from the
date of commencement thereof; or (d) if such party is liquidated or dissolved or
otherwise ceases to do business.         4.4. Return of Confidential Information
- Upon any termination of this Agreement, each party shall immediately return,
or if so requested, destroy all Confidential Information (as defined below) and
other property belonging to the requesting party.         4.5. Effect of
Termination - Termination of this Agreement shall not limit either party from
pursuing any other remedies available to it, including injunctive relief.

 

5. OWNERSHIP: GRANT OF LICENSE

 

  5.1. Customer Content - Any and all artwork, logos, graphics, audio, video,
text, data, software, code, domain names and other materials supplied by
Customer or its affiliates to Developer in connection with this Agreement, shall
remain the sole and exclusive property of Customer or such affiliates, as the
case may be (the “Customer Content”). No rights shall be transferred from
Customer to Developer with respect to any of the Customer Content or any
Intellectual Property Rights therein.         5.2. Licensed Materials -
Developer hereby grants to Customer a non-exclusive, non-transferable and
perpetual to use, copy and distribute the Licensed Materials. The developer
shall grant title to the Licensed Materials.

 



   

 

 

6. DISPUTE RESOLUTION

 

If a dispute cannot be resolved between the parties, either Party may submit the
dispute to arbitration as described in this clause.

 

  (a) If either Party opts for resolution of the dispute through arbitration, it
will indicate the same to the other Party (the “Indication of Arbitration”).  
(b) The Parties shall attempt to amicably settle any claims, dispute and or
difference (including a dispute regarding the existence, validity or termination
of this Agreement) arising out of, or relating to this Agreement, including
interpretation of its terms (the “Dispute”). Either Party may give written
notice of the Dispute to the other Party within Ten (10) days of the occurrence
of the event which gives rise to such Dispute or such event came to the notice
of either Party. Both Parties shall nominate one person to attempt amicable
settlement of the Dispute within Five (5) days from the date of the notice under
Section 18.2 and such attempt will be commenced immediately. If any Dispute
arising between the Parties is not amicably settled within Ten Days (10) of
commencement of attempts to settle the same, the Disputes will be referred for
adjudication to the arbitration of a sole arbitrator to be appointed by mutual
consent of the Parties in accordance with the provisions of the Arbitration and
Conciliation Act 1996 and rules made thereunder including any modifications,
amendments and future enactments thereto. The venue for the arbitration will be
New Delhi. The decision of the arbitrator shall be final and binding on the
parties.

 

7. MAINTENANCE AND SUPPORT

 

Developer guarantees that it will make available maintenance and support for the
Deliverables for the 30 day period following the acceptance of each such
Deliverable by Customer in accordance with the terms hereof. As part of such
maintenance and support, Developer shall timely respond and provide a solution
to inquiries made by Customer during its normal business hours to find an
correct any fault in the Deliverable or the failure of such Deliverable to
perform in accordance with the specifications contained in Exhibit A.

 

8. LIMITATION OF LIABILITY

 

  8.1. The aggregate cumulative liability of each Party to the other Party for
all losses under this Agreement, whether based upon claim in contract, tort
(including negligence), misrepresentation, equity or otherwise, shall not exceed
an amount equal to the Fees paid or payable to Developer under the Agreement
during the 6 month period immediately preceding the most recent event for which
damages are claimed, less any losses previously paid to the other party under
this Agreement.

 



   

 

 

  8.2. To the maximum extent permitted by law, neither party will be liable to
the other party or any third party for any indirect, incidental, consequential,
special, reliance or punitive damages or lost or imputed profits or royalties,
lost data or cost of procurement of substitute goods or services, whether for
breach of warranty or any obligation arising there from or otherwise, whether
liability is asserted in contract or tort (including negligence and strict
product liability) and irrespective of whether such party has been advised of
the possibility of any such loss or damage.

 

9. CONFIDENTIALITY

 

  9.1 Generals

 

During the Term, each party hereto (the “Disclosing Party”) may disclose to the
other party (the “Receiving Party”) information in connection with the
performance of this Agreement, including without limitation technical data,
trade secrets, plans for products or services, customer or supplier lists,
marketing plans, software, source code for software, financial documents or
data, and designs which it maintains, and which when provided hereunder, shall
be designated in writing or otherwise reasonably identified (including orally)
as confidential (“Confidential Information”). Developer and Customer shall use
the Confidential Information of the other party solely to perform this
Agreement, and all Confidential Information shall remain the sole property of
the Disclosing Party. The Receiving Party shall hold the Confidential
Information in strict confidence and shall not make any disclosure of the
Confidential Information (including methods or concepts utilized in the
Confidential Information) to anyone during the Term and for a period of two (2)
years thereafter without the express written consent of the Disclosing Party,
except to employees, consultants or agents to whom disclosure is necessary to
the performance of this Agreement and who have executed a confidentiality
agreement with the Receiving Party, or who have been advised of their obligation
to maintain the confidentiality of the Confidential Information. Each of the
parties shall use the same care as it uses to maintain the confidentiality of
its most confidential information, which shall in no event be less than
reasonable care. Developer and Customer acknowledge that the remedy at law for
any breach or threatened breach of the provisions of this Section shall be
inadequate, and that the non-breaching party, in addition to any other remedy
available to it, shall be entitled to obtain injunctive relief without proof of
irreparable injury and without posting bond.

 

  9.2 Exclusions

 

Notwithstanding the foregoing, the Receiving Party shall have no obligation
under this Agreement with respect to any Confidential Information disclosed to
it which: (a) the Receiving Party can demonstrate was already known to it at the
time of its receipt hereunder; (b) is or becomes generally available to the
public other than by means of the Receiving Party’s breach of its obligations
under this Agreement; (c) is independently obtained from a third party whose
disclosure violates no duty of confidentiality; (d) is independently developed
by or on behalf of the Receiving Party without use of or reliance on any
confidential Information furnished to it under this Agreement, and such
independent development can be reasonably evidenced by the Receiving Party; or
(e) is disclosed pursuant to applicable law or regulation or by operation of
law, provided that the Receiving Party may disclose only such information as is
legally required, and provided further that the Receiving Party shall provide
reasonable notice to the Disclosing Party of such requirement and a reasonable
opportunity to object to such disclosure.

 



   

 

 

10. INDEPENDENT CONTRACTOR

 

Developer, in performing its obligations under this Agreement, is acting as an
independent contractor and shall have exclusive control of the manner and means
of performing such obligations. Each party shall be solely responsible for the
supervision, daily direction and control of its employees and payment of their
salaries (including withholding of appropriate payroll taxes), worker’s
compensation, disability, and other benefits. Nothing in this Agreement shall be
construed as making either party the agent of the other party, as granting to
the other party the right to enter into any contract on behalf of the other
party, or as establishing a partnership, franchise or joint venture between the
parties. Customer shall not be responsible for, and Developer shall indemnify
and hold Customer harmless against, any cost, expense, liability, claim,
damages, action or proceeding relating to any payroll related taxes for any
person who performs any Services, produces any Deliverables, or provides
maintenance, support or training to be performed, produced or provided by
Developer hereunder or any claim arising out of or relating to the employment or
application for employment of any such person.

 

11. ONSITE SECURITY

 

Each party agrees that its personnel shall comply with reasonable security
measures when on the other’s premises.

 

12. COMPLIANCE WITH LAW

 

The developer shall comply with all applicable laws, codes, ordinances, rules
and regulations of the federal, state and local governments, and of any and all
political subdivisions and regulatory authorities thereof. The developer shall
obtain all necessary permits and licenses required in connection with the
performance of services hereunder by the developer at its expense.

 

13. MISCELLANEOUS

 

13.1.Force Majeure

 

Neither party shall be deemed in default or otherwise liable for any delay in or
failure of its performance under this Agreement by reason of any Act of God,
fire, natural disaster, accident, riot, act of government, strike against a
third party, shortage of materials or supplies, failure of transportation or
communication or of suppliers of goods or services, or any other cause beyond
the reasonable control of such party; provided, that during any period in which
Developer invokes this Section, Customer shall not be obligated to make any
payments to Developer.

 



   

 

 

  13.2. Governing Law; Entire Agreement

 

This Agreement shall be governed by and construed in accordance with the Indian
Law and subject to the High Courts of New Delhi will have exclusive
jurisdiction.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and supersede all previous or contemporaneous
agreements, proposals, understandings and representations, written or oral, with
respect to the terms and conditions hereof. This Agreement may not be modified
or amended except in a writing signed by a duly authorized representative of
each party.

 

  13.3. Notices

 

All notices, including notices of address changes, required or permitted to be
given by either party under this Agreement shall be sent by registered or
certified mail or by reputable overnight commercial delivery to the address
specified herein by each party.

 

  13.4. Severability

 

In the event that any one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected, or if any one or more of the provisions contained herein shall be held
to be excessively broad as to duration, activity or subject, such provision
shall be construed by limiting and reducing such provisions so as to be
enforceable to the maximum extent compatible with applicable law.

 

  13.5. Waiver

 

The waiver by either party of any default or breach of this Agreement shall not
constitute a waiver of any other or subsequent default or breach.

 

  13.6. Assignment

 

Neither party may assign this Agreement or the rights and obligations accruing
hereunder without the prior written consent of the other party, except that
Customer may so assign (i) in connection with the sale of all or substantially
all of its assets, (ii) to the surviving entity in any merger or consolidation,
or (iii) to an affiliated company.

 



   

 

 

  13.7. Survival

 

The parties’ rights and obligations under Sections 4.5, 4.6, 5, 7, 8.2, 10, 11,
14 and 15 shall survive expiration or termination of this Agreement.

 

  13.8. Counterparts

 

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original (including faxed signatures), and all of which shall be
deemed one and the same instrument.

 

  13.9. Headings

 

The headings in this Agreement are used for convenience of reference and shall
not be deemed to modify or affect the interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be executed
by their respective duly authorized officers or representatives as of the day
and year first above written.

 

CLARITUS MANAGEMENT CONSULTING P LTD   BLUE STAR FOODS       /s/Maneesh Batra  
/s/ John Keeler Director   CEO Authorised Signatory   Authorised Signatory

 

   

 

 